Citation Nr: 1645079	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-30 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for a left thigh disorder.

2.  Whether new and material evidence was received to reopen a claim for service connection for a left knee disorder.

3.  Entitlement to service connection for a postnasal drip/sinus disorder.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2009, June 2010, and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran requested initially that a Board hearing be scheduled in this matter.  That request has been withdrawn.  Neither he nor his representative has made a renewed request for a hearing.

The issues of the Veteran's entitlement to service connection for a postnasal drip/sinus disorder, a low back, a left hip disorder, a left thigh disorder, and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's petition to reopen his previously denied claim for service connection for a left thigh disorder was denied in a March 2010 Board decision; the Veteran did not appeal that decision.

2.  The Veteran's petition to reopen his previously denied claim for service connection for a left knee disorder was denied in a September 2006 rating decision; the Veteran did not appeal that decision.

3.  The Veteran's current petition to reopen his claim for service connection for a left thigh disorder was received in July 2010.

4.  The evidence associated with the claims file since the Board's March 2010 decision, when considered with the evidence previously of record, relates to the previously unestablished questions of whether the Veteran has a chronic left thigh condition, and, whether that condition is related etiologically to his period of active duty service.

5.  The Veteran's current petition to reopen his claim for service connection for a left knee disorder was received in October 2010.

6.  The evidence associated with the claims file since the RO's September 2006 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's diagnosed left knee disorder is related etiologically to his period of active duty service.


CONCLUSIONS OF LAW

1.  The March 2010 Board decision that denied the Veteran's prior petition to reopen his claim for service connection for a left thigh disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160 (d), 20.201, 20.302, 20.1100 (2015).

2.  The additional evidence associated with the record since the Board's March 2010 decision is new and material, and the Veteran's claim for service connection for a left thigh disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The September 2006 RO decision that denied the Veteran's prior petition to reopen his claim for service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160 (d), 20.201, 20.302, 20.1103 (2015).

4.  The additional evidence associated with the record since the RO's September 2006 rating decision is new and material, and the Veteran's claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable action taken below as to the issues concerning the Veteran's petitions to reopen his previously denied service connection claims, no further notification or assistance in developing the facts pertinent to those matters is required at this time.

II.  Reopening Claims

Generally, a final rating decision or Board decision may not be reopened and allowed, and, a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	A.  Reopening Claim for Service Connection for Left Thigh Disorder

The Veteran's original claim for service connection for a left thigh disorder was denied in an October 1973 Board decision, on the basis that the evidence at that time did not show that the Veteran had a chronic left thigh disability.  The Veteran did not appeal that decision.  Accordingly, the October 1973 Board decision became final.  38 U.S.C.A. § 7105(c).

Subsequently, the Veteran filed a May 2004 petition seeking to reopen his prior claim for service connection for a left thigh disorder.  That petition was also denied by the Board in a March 2010 decision, as the Board found that no new and material evidence had been submitted to reopen the claim.  Again, the Veteran did not appeal the adverse decision; hence, the March 2010 denial is also final.  38 U.S.C.A. § 7105(c).

The Veteran's petition to reopen his claim for service connection for a left thigh disorder was received in July 2010.  That petition was denied by the RO in a May 2013 rating decision.  The Veteran has perfected a timely appeal and asserts that his claim should be reopened and considered on the merits.

At the time that the March 2010 Board decision was made, the evidentiary record consisted of: arguments raised by the Veteran, an April 1973 VA examination report, records for VA treatment received by the Veteran from March 1973 through August 1986, and records for private treatment received at the American Health Network from July 2002 through August 2009.

Since the March 2010 decision, the evidentiary record has been augmented by additional records for private treatment received by the Veteran at American Health Network through August 2015.  In sum, that evidence shows that the Veteran has received continued treatment for ongoing complaints of pain and numbness in his left thigh.  Moreover, those records appear to suggest that the claimed left thigh disorder may also include involvement of symptoms in the Veteran's left hip and knee.  Significantly, a June 2011 letter from Dr. Mark A. Wyant of the American Health Network expresses the opinion that the Veteran has had ongoing complaints related to the symptoms in his left thigh, knee, and hip since his period of active duty service.  He adds in a January 2012 note that it is his belief that the Veteran's chronic left leg pain resulted from his active duty service.
 
The newly received private treatment records and the favorable opinions from Dr. Wyant introduce new information that raises the possibility that the Veteran has a chronic disorder involving his left thigh that may be related etiologically to his active duty service.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary to reopen his claim for service connection for a left thigh disorder is met.  Hence, the Veteran's claim for service connection for a left thigh disorder is reopened and will next be addressed by the Board on a de novo basis.

	B.  Reopening Claim for Service Connection for Left Knee Disorder

The Veteran's original claim for service connection for a left knee disorder was received in May 2004.  That claim was denied in a March 2005 RO decision because there was no showing of a nexus to service.  The Veteran did not appeal that denial.  Accordingly, the March 2005 RO decision is final.  38 U.S.C.A. § 7105(c).

In April 2006, the Veteran filed a petition to reopen his claim for service connection for a left knee disorder.  That petition was also denied by the RO in a September 2006 rating decision based on now showing of a nexus to service.  The Veteran also did not appeal that decision.  As such, the September 2006 RO decision is also final.  38 U.S.C.A. § 7105(c).

The Veteran has filed a renewed petition to reopen his claim for service connection for a left knee disorder.  That petition was denied by the RO in a May 2013 rating decision.  The Veteran has perfected an appeal of that denial.
At the time of the RO's September 2006 decision, the record included: arguments of the Veteran, service treatment records, records for VA treatment received by the Veteran from March 1973 through January 1978, private treatment records from American Health Network dated from July 2002 through July 2006, and an April 2006 private treatment record from Dr. Robert K. Silbert.  

Since the September 2006 decision, the VA has received additional evidence that includes: records for additional VA treatment received by the Veteran through August 1986, records for additional private treatment received at American Health Network through August 2015, to include the June 2011 opinion from Dr. Wyant.

In a February 2011 statement, the Veteran reasserts that problems in his left knee began during his period of active duty service.  In the aforementioned June 2011 letter, Dr. Wyant opined that the Veteran has experienced left knee problems dating back to his period of active duty service and adds in a January 2012 note that it is his belief that the Veteran's chronic left leg pain (which presumably includes the Veteran's left knee) resulted from his active duty service.
 
The newly received private treatment records and favorable 2011 opinion given by Dr. Wyant raise the possibility that the Veteran may have a left knee disorder that is related etiologically to his active duty service.  New and material evidence has been received and the low threshold necessary to reopen the Veteran's claim for service connection for a left knee disorder is also met.  Hence, the Veteran's claim for service connection for a left knee disorder is also reopened and will also next be addressed by the Board on a de novo basis.


ORDER

New and material evidence has been received and the Veteran's claim for service connection for a left thigh disorder is reopened.

New and material evidence has been received and the Veteran's claim for service connection for a left knee disorder is reopened.
REMAND

Additional development is needed for the following issues:

	A.  Postnasal Drip/Sinus Disorder

In relation to the issue concerning the Veteran's entitlement to service connection for a postnasal drip/sinus disorder, the Veteran asserts that he has had chronic and persistent problems related to his sinuses and postnasal drip that date back to his period of active duty service.  His service treatment records show that the Veteran was treated on one occasion during service in October 1969 for reported postnasal drip symptoms.  Post-service VA and private treatment records since 1979 show that the Veteran has been evaluated and treated on a recurring basis for sinus and postnasal drip problems.  A November 1982 VA treatment record reflects a diagnosis at that time of chronic sinusitis.  Overall, the evidence in the record appears to raise questions as to whether the Veteran has a chronic postnasal drip/sinus condition (as opposed to acute illnesses and/or occurrences of upper respiratory infection), and if so, whether that chronic condition first began during, or is otherwise related etiologically to, his period of active duty service.

Despite the foregoing, the Veteran has not yet been afforded a VA examination of his sinuses.  VA should arrange for the Veteran to undergo such an examination at this time.  38 C.F.R. § 3.159(c)(4).

	B.  Low Back, Left Hip, Thigh, and Knee

In his September 2014 substantive appeal, the Veteran asserts that his doctor informed him that his left thigh disorder is related to his low back arthritis.  There is no medical opinion of record stating such.  However, in the June 2011 opinion from Dr. Wyant, he stated that the Veteran did undergo an MRI in August 2004 which showed some low back osteoarthritis with the left thigh numbness and aching noted.  Dr. Wyant continued that the Veteran underwent hip x-rays and knee x-ray in February 2011 with no obvious pathology seen.  Although this record does not reflect that any left thigh disorder is related to the Veteran's low back disability, as the Veteran has asserted that all four disorders are related, they will be evaluated together to see if they are etiologically related.

Overall, there is no indication in the record that the Veteran experienced any back problems or spine-related symptoms during his period of active duty service.  In that regard, in-service medical examinations conducted in November 1969 and in October 1970 indicated that the Veteran had a normal spine.  Significantly, spine x-rays taken during the October 1970 examination were normal.  

In conjunction with the foregoing, the record also does not indicate that the Veteran had any back-related problems after service prior to 2004.  Lumbar spine x-rays taken in December 1976, five years after the Veteran's separation from service, were interpreted as showing a normal spine with no evidence of degeneration.  

In August 2004, he was referred for an MRI spine study at Georgetown Radiology which showed findings that were consistent with mild facet arthritis at L2-3, broad-based disc bulging at L4-5, and facet arthritis at L5-S1 with associated disc bulging and posterior osteophytic spurring.  Subsequent treatment records from American Health Network reference the findings from the August 2004 MRI and reflect that the Veteran has continued to be followed by physicians at that facility for associated back pain.  

Concerning the issues of the Veteran's entitlement to service connection for claimed disorders involving his left hip, left thigh, and left knee, the evidence raises questions as to whether the Veteran has a current disorder affecting those joints, and if so, whether those disorders share a common pathology or arise out of different pathologies and etiologies.

Service treatment records reflect that the Veteran was seen frequently from October through December of 1970 for reported pain and numbness in his left hip, thigh, groin area, and knee.  Those records suggest that treating in-service medical staff had difficulty arriving at a specific diagnosis, and moreover, that although the Veteran's symptoms were objectively observable on examination, a specific pathology or etiology for them could not be determined at that time.
In conjunction with the above, the post-service treatment records appear to indicate similar difficulties in arriving at a diagnosis and/or an etiology opinion.  VA treatment records show that the Veteran continued to report pain symptoms in his left thigh, calf, and foot in March 1973.  A VA examination conducted in April 1973 noted that the Veteran was walking with a limp, had mild genu varum, demonstrated irregular external rotation movement in his left thigh and hip, and demonstrated a positive Goldthwaite sign.  The examiner diagnosed an apparently congenital leg length discrepancy marked by a one-half inch shortening of the Veteran's left leg.  Subsequent private treatment records from American Health Network, dated through August 2015, reflect ongoing treatment for persistent pain and numbness symptoms involving the Veteran's left hip, thigh, and knee.  Those records suggest that the symptoms in the Veteran's left lower extremity might be manifestations of a radiculopathy.  The Veteran's August 2004 spine MRI at Georgetown Radiology notes that there was no evidence of significant central canal stenosis or direct nerve root impingement, which would appear to be inconsistent with a radiculopathy diagnosis.

Overall, the evidence shows that the Veteran has objectively observable symptomatology in his left hip, thigh, and knee that appears to be ongoing since service.  Under the circumstances, the Veteran should also be afforded orthopedic and neurological examinations of his left hip, thigh, and knee in order to determine the nature of his disorder, and, whether an etiological relationship exists between the disorder and his period of active duty service.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examinations ordered above, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his sinuses, postnasal drip, left hip, left thigh, and left knee since August 2015.  VA must then make efforts to obtain the records for additional treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his claims for service connection for postnasal drip/sinus, left hip, left thigh, and left knee disorders, and if so, assist him in obtaining it.  Inform the Veteran that the last private treatment records date in 2015.  Relevant VA treatment records dated from August 1986 to the present should be associated with the record.

2.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA examination of his sinuses and postnasal drip to determine the nature of any disorders, and, whether any diagnosed disorders are related etiologically to his period of active duty service.  The entire claims file must be made available to the individual designated to examine the Veteran and the examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies should be conducted.  The examiner should provide diagnoses corresponding to the Veteran's postnasal drip/sinuses.  The examiner should also comment upon the following medical questions:

	(a) for each diagnosed disorder, is it at least as likely 	as not (i.e., at least a 50 percent probability) that the 	diagnosed disorder began during the Veteran's active 	duty service (March 1969 to March 1971)?

	(b) for each diagnosed disorder, is it at least as likely 	as not that the diagnosed disorder resulted from an 	injury, illness, or event that occurred during the 	Veteran's active duty service (to include the postnasal 	drip for which the Veteran was treated during service 	in October 1969)?

The examiner's responses to the foregoing questions should include a full discussion that includes citation to any relevant facts or evidence, to include the findings from the examination, service treatment records, post-service treatment records, the medical history obtained from the claims file, and any applicable medical principles.

If the examiner cannot provide the opinions being sought without resorting to speculation, he or she should indicate this expressly and provide an explanation as to what additional information is necessary and why the opinion cannot be given without resorting to speculation.

A report of the examination should be prepared and associated with the Veteran's claims file.

3.  After the development in #1 is completed, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations to determine the nature of any conditions in his low back, left hip, thigh, and knee, and, whether any diagnosed disorders are related etiologically to his period of active duty service.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies should be conducted.  The examiner should provide diagnoses corresponding to the Veteran's low back, left hip, left thigh, and left knee.  The examiner should also comment upon the following medical questions:

	(a) for each diagnosed disorder involving the 	Veteran's left hip, is it at least as likely as not (i.e., at 	least a 50 percent probability) that the diagnosed 	disorder began during the Veteran's active duty 	service (March 1969 to March 1971)?

	(b) for each diagnosed disorder involving the 	Veteran's left hip, is it at least as likely as not that the 	diagnosed disorder resulted from an injury, illness, or 	event that occurred during the Veteran's active duty 	service (to include the disorder for which the Veteran 	was treated during service from October through 	December of 1970)?

	(c) for each diagnosed disorder involving the 	Veteran's left thigh, is it at least as likely as not (i.e., at 	least a 50 percent probability) that the diagnosed 	disorder began during the Veteran's active duty 	service (March 1969 to March 1971)?

	(d) for each diagnosed disorder involving the 	Veteran's left thigh, is it at least as likely as not that 	the diagnosed disorder resulted from an injury, illness, 	or event that occurred during the Veteran's active duty 	service (to include the disorder for which the Veteran 	was treated during service from October through 	December of 1970)?

	(e) for each diagnosed disorder involving the 	Veteran's left knee, is it at least as likely as not (i.e., at 	least a 50 percent probability) that the diagnosed 	disorder began during the Veteran's active duty 	service (March 1969 to March 1971)?

	(f) for each diagnosed disorder involving the 	Veteran's left knee, is it at least as likely as not that 	the diagnosed disorder resulted from an injury, illness, 	or event that occurred during the Veteran's active duty 	service (to include the disorder for which the Veteran 	was treated during service from October through 	December of 1970)?

   (g) for each diagnosed disorder involving the 	Veteran's low back, is it at least as likely as not (i.e., at 	least a 50 percent probability) that the diagnosed 	disorder began during the Veteran's active duty 	service (March 1969 to March 1971)?

	(h) for each diagnosed disorder involving the 	Veteran's low back, is it at least as likely as not that 	the diagnosed disorder resulted from an injury, illness, 	or event that occurred during the Veteran's active duty 	service (to include the disorder for which the Veteran 	was treated during service from October through 	December of 1970)?

(i) do the disorders diagnosed for the Veteran's low back, left hip, thigh, and knee arise out of the same pathology and etiology?  Alternatively, does each diagnosed disorder represent a separate and independent disorder?

	(j) does the Veteran have a leg length discrepancy?  If 	so, do you agree with the 1973 VA examiner's opinion 	that it is congenital in nature?

(k) if you believe that the Veteran has a congenital leg length discrepancy, do you believe that the leg length discrepancy was aggravated during his active duty service?  Do you believe that the symptoms in the Veteran's low back, left hip, left thigh, and left knee represent in-service aggravation of the congenital leg length 	discrepancy?

The examiner's responses to the foregoing questions should include a full discussion that includes citation to any relevant facts or evidence, to include the findings from the examination, service treatment records, post-service treatment records, the medical history obtained from the claims file, and any applicable medical principles.

If the examiner cannot provide the opinions being sought without resorting to speculation, he or she should indicate this expressly and provide an explanation as to what additional information is necessary and why the opinion cannot be given without resorting to speculation.

A report of the examination should be prepared and associated with the Veteran's claims file.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


